Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to Applicant Patent Application filed 07/21/2020. Claim(s) 1-20 are pending. Claim(s) 1, 8 and 14 are independent.

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 10/21/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner









       Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Lin  et al., (“US 0011157259 B1” filed 11/22/2017 [hereinafter “Lin”], in view of  Myren  et al., (“US-2018/0203839-A1” filed 05/12/2017, [hereinafter “Myren”].
Independent Claim 1 Lin teaches: A system for a hybrid computing application with desktop and web-based components, the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: present, on a display of a user computing system, a graphical interface of a hybrid application, (see Lin C4 L15-25 and C6 L24-60, describing  a graphical interface of a cross-platform [i.e., hybrid] application(s) between client computer (desktop and web-based applications).... receive, from the user computing system, a request to access a first function of the hybrid application, (see Lin C4 L15-25 and C6 L24-60, describing  a graphical interface of a cross-platform [i.e., hybrid] application(s) between client computer (desktop and web-based applications...also in C6 L15-25, further mentions receive, from the user computing system, a request to access a function of the a cross-platform [i.e., hybrid] application(s) between client computer (desktop and web-based applications....)
It is noted, Lin discloses a graphical interface of a hybrid application(s) as described herein. However, Lin does not expressly teach the limitation(s) said.... present, on the graphical interface of the hybrid application, a first tab, wherein the first tab comprises a desktop application associated with the first function of the hybrid application; receive, from the user computing system, a request to access a second function of the hybrid application; and present, on the graphical interface of the hybrid application, a second tab, wherein the second tab comprises a web-based application associated with the second function of the hybrid application. But the combination of Lin and Myren teach these limitation(s) (see Myren in Para(s) 1 and 3-4, describing the hybrid application(s) that including GUI and web application(s)....Also in Para(s) 17-19, 23-33 and Para 60, further mentions the graphical interface of the hybrid application that  display graphical user interface (GUI) elements, and process user inputs (e.g., handle user navigation, interpret voice input, etc.), among other functions... of the hybrid application...including generating or rendering GUI element..(such as a rotary switch, a button, or any other type of manual input element....)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Lin’s a graphical interface of a hybrid application(s), to include a means said ... present, on the graphical interface of the hybrid application, a first tab, wherein the first tab comprises a desktop application associated with the first function of the hybrid application; receive, from the user computing system, a request to access a second function of the hybrid application; and present, on the graphical interface of the hybrid application, a second tab, wherein the second tab comprises a web-based application associated with the second function of the hybrid application...as taught by Myren, hat reduces the amount of time needed to develop, update, and deploy applications across different computing platforms [In Lin C1 L65-67]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2, Lin and Myren further teach: wherein the computer-readable program code further causes the processing device to: detect user activity within the second tab, wherein the user activity is associated with a third function of the hybrid application; and present, on the graphical interface of the hybrid application, a third tab, wherein the third tab comprises a desktop application associated with the third function of the hybrid application, (See Lin C5 L35-60 and C6 L1-25 and C18 L60-67 and C19 L1-30, further describing at step 520, a user 508 of an application inputs data captured by standard widget 506. The data may be captured via selecting an item from a drop-down menu, choosing a radio button from a list, entering text into an empty text field, or interacting with other user interface element... wherein the user activity is associated with a function of the hybrid application; and present, on the graphical interface of the hybrid application, ....)

Claim 3, Lin and Myren further teach: wherein the user activity within the second tab comprises interacting with an interface element within the second tab, (See Lin C5 L35-60 and C6 L1-25).

Claim 4, Lin and Myren further teach: wherein the web-based application associated with the second function of the hybrid application is configured to access data from the desktop application associated with the first function of the hybrid application, ... (See Lin C5 L35-60 and C6 L1-25 and C18 L60-67 and C19 L1-30, further describing at step 520, a user 508 of an application inputs data captured by standard widget 506. The data may be captured via selecting an item from a drop-down menu, choosing a radio button from a list, entering text into an empty text field, or interacting with other user interface element... wherein the user activity is associated with a function of the hybrid application; and present, on the graphical interface of the hybrid application, ... wherein the web-based application automatically populates one or more data fields within the second tab using the data from the desktop application, (See Lin C18 L60-67 and C19 L1-30 and C9 L50-60,  further describing he web-based application dynamically generating and deploying user interfaces in cross-platform applications...)

Claim 5, Lin and Myren further teach: wherein the desktop application associated with the first function of the hybrid application is configured to access data from the web-based application associated with the second function of the hybrid application, ... (See Lin C5 L35-60 and C6 L1-25 and C18 L60-67 and C19 L1-30, further describing at step 520, a user 508 of an application inputs data captured by standard widget 506. The data may be captured via selecting an item from a drop-down menu, choosing a radio button from a list, entering text into an empty text field, or interacting with other user interface element... wherein the user activity is associated with a function of the hybrid application; and present, on the graphical interface of the hybrid application, ... wherein the desktop application automatically populates one or more data fields within the first tab using the data from the web-based application, (See Lin C18 L60-67 and C19 L1-30 and C9 L50-60,  further describing he web-based application dynamically generating and deploying user interfaces in cross-platform applications...)

Claim 6, Lin and Myren further teach: wherein presenting the second tab comprises: detecting that the web-based application associated with the second function of the hybrid application is compatible with a first web browser; (Lin C3 L15-20, further describing user interfaces are dynamically generated and deployed to client devices executing a cross-platform application (i.e., desktop application and web-application...switching an embedded web browser of the hybrid application to the first web browser; (Lin C3 L15-20 and C9 L10-31, further mentions user interfaces are dynamically generated and deployed to client devices executing a cross-platform application (i.e., desktop application and web-application...where user interface component can switching based on the platform specific.... automatically loading the web-based application in the embedded web browser, (Lin C3 L15-20, further describing user interfaces are dynamically generated and deployed to client devices executing a cross-platform application (i.e., desktop application and/or web-application)...) [In the BRI, is recognized as automatically loading the web-based application in the embedded web browser as claimed.

Claim 7, Lin and Myren further teach: wherein detecting that the web-based application is compatible with the first web browser comprises accessing a web application lookup database, wherein the web application lookup database indicates that the web-based application is compatible with the first web browser; (Lin C3 L15-20 and C11 L10-40, further describing user interfaces are dynamically generated and deployed to client devices executing a cross-platform application (i.e., desktop application and web-application...wherein an application deployed via web shell 220 and/or native desktop shell 230 may deploy a technology stack including Javascript libraries such as Dojo, JQuery, or Angular, and other technologies that may be used to deploy a web-based version of a cross-platform application, regardless of whether the application is being deployed in a web browser or a native application that includes a web browser component...)

Regarding Claim(s) 8-20  (respectively) is/are fully incorporated similar subject of claim(s) 1-6 and 1-7 (respectively) cited above, and is/are similarly rejected along the same rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vincent et al.,(“US 9201671 B2” filed 07/21/2012, describing Distributed Hybrid Virtual Media and Data Communication System that is uniquely providing a virtual transformation software system with the combination of application packaging virtualization, application streaming virtualization, virtual desktop infrastructure virtualization...where the (JEOS) Just Enough Operating System or (RTOS) Real Time Operating System are synonymous terms and are used interchangeably. The invention will build a hybrid version of the two intended to serve real-time application requests in response to user triggered event tasks, hardware interfacing, service priorities, and scheduling priorities. Another feature will include a one-of-a-kind orchestration with key processes for building multi-threaded applications deployed as a Virtual Appliance to ensure continued minimal interrupt latency and minimal thread switching latency [C3 L20-40 and C6 L34-45].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC A TRAN/Primary Examiner, Art Unit 2177